Citation Nr: 0125976	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  98-17 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder claimed as proximately due to or the result of 
smoking tobacco.

2.  Entitlement to service connection for a respiratory 
disorder claimed as secondary to nicotine dependence.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from August 1975 to March 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for a respiratory disorder claimed as being caused by smoking 
tobacco and/or resulting from nicotine dependence incurred in 
service.

In a statement received by the RO in March 1998, the veteran 
asserted that the RO had failed to consider records of 
Department of Veterans Affairs (VA) medical treatment during 
the period from 1977 to 1997.  As the record contained no 
documentation which indicated that the RO had attempted to 
obtain such records, the Board, in January 2000, remanded 
this matter to the RO to ensure compliance with VA's duty to 
assist the veteran in the development of his claim.  See Bell 
v. Derwinski, 2 Vet. App. 492 (1992).

The veteran's claims for service connection for a respiratory 
disorder due to tobacco use and nicotine dependence have been 
pending since February 1998. There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100.  See 
also 66 Fed Reg. 45620, (Aug. 29, 2001).

In this case, there is no issue as to substantial 
completeness of the veteran's application.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. 
§ 5102).  VA has also secured all VA and private medical 
records that the veteran has indicated are pertinent to his 
claim, and VA has satisfied its duty with respect to such 
records and with receipt of sufficient information to 
proceed.  In addition, the veteran has been advised of the 
evidence that would be necessary for him to substantiate his 
claim, by means of the statement of the case and supplemental 
statement of the case that have been issued during the 
appellate process.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified at 38 U.S.C. § 5103(a)).  The veteran 
has advised the RO that he there are no other sources of 
evidence which might be obtained.  VA's duty to assist the 
claimant in this regard accordingly has been satisfied.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b) and (c)). The requirements set forth in the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, (2000), with regard to notice and development 
of the veteran's claims, have been satisfied.


FINDINGS OF FACT

1.  The record contains no medical evidence that the veteran 
incurred a respiratory disorder during his active military 
service.

2.  The record contains no competent medical evidence that 
the veteran incurred a respiratory disorder as a result of 
his smoking cigarettes during his active military service.

3.  The record contains no competent medical evidence that 
the veteran incurred a respiratory disorder as a result of 
his becoming nicotine dependent during his active military 
service. 


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for a 
respiratory disorder as incurred directly during active 
military service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1137 (West 1991 & Supp. 2001);  38 C.F.R. §§ 3.303 (2001).

2.  The veteran is not entitled to service connection for a 
respiratory disorder as being the result of smoking 
cigarettes during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001 ); 38 C.F.R. §§ 3.303, 
3.310 (2001).

3.  The veteran is not entitled to service connection for a 
respiratory disorder claimed as due to becoming nicotine 
dependent during his active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001 ); 38 C.F.R. §§ 3.303, 
3.310 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (2001). 

For claims filed prior to June 9, 1998, service connection 
may be granted for a disease that results from tobacco use in 
the line of duty during active military service.  See 
VAOPGCPREC 2-97 (O.G.C. Prec. 2-97).

The record does not show, nor does the veteran contend that 
he incurred a respiratory disorder during his active military 
service.

Rather, the veteran contended in his February 1998 claim that 
he has current disability from a respiratory disorder which 
is proximately due to smoking tobacco products.  In a March 
1998 statement, the veteran implied that during his active 
military service he became dependent upon the use of tobacco 
products containing nicotine, which has resulted in his 
current disability from a respiratory disorder.

In March 1998, the RO sent the veteran a tobacco use 
questionnaire.  After several months, and after no response 
from the veteran, in June 1998, the RO denied entitlement to 
service connection for a respiratory disorder secondary to 
smoking tobacco and service connection for nicotine 
dependence.  It is from that rating decision which the 
veteran has perfected his appeal.

The veteran was provided a statement of the case of the 
issues addressed in this decision in October 1998.  

Pursuant to the Board's January 2000 remand of these issues, 
the RO attempted to secure additional VA treatment records.  
A hospital record dated in September 1990 documented that the 
veteran presented with complaints of shortness of breath, the 
onset of which was two or three years prior.
  
In January 1991, the veteran presented with a runny nose and 
head congestion.  He denied coughing or chest congestion.  
His symptoms were diagnosed as an upper respiratory 
infection.  

The Board has reviewed the entire record and finds no 
competent medical evidence that the veteran incurred a 
respiratory disorder during his active military service. 
Further, there is no competent medical evidence that the 
veteran has current disability from a respiratory disorder as 
a result of smoking tobacco products during his active 
service, or as a result of becoming nicotine dependent during 
such service.  For the foregoing reasons, the Board concludes 
that the veteran is not entitled to service connection for a 
respiratory disorder, either as directly incurred during 
service, or as a result of smoking tobacco in service, or as 
a result of becoming nicotine dependent during his active 
military service. 


ORDER

Entitlement to service connection for a respiratory disorder 
due to smoking tobacco products during the vetean's active 
military service is denied.

Entitlement to service connection for a respiratory disorder 
claimed as a result of nicotine dependence incurred during 
active military service is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

